                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MARY K. BOLEY, et al.                          : CIVIL ACTION
                                                :
                      v.                        : NO. 20-2644
                                                :
 UNIVERSAL HEALTH SERVICES,                     :
 INC., et al.                                   :


                                      MEMORANDUM
KEARNEY, J.                                                                         May 27, 2021

       Universal Health Services, Inc. sponsors the Universal Health Services, Inc. Retirement

Savings Plan (“Plan”), a defined contribution plan with assets totaling over $1.9 billion and

offering over thirty investment options. 1 Former Universal Health employees Mary Boley, Kandie

Sutter, and Phyllis Johnson (“Participants”), on behalf of the Plan and a purported class of tens of

thousands of similarly situated Plan participants and beneficiaries, sued Universal Health and its

Investment Committee (the “Fiduciaries”) last June under the Employee Retirement Income

Security Act of 1974 (“ERISA”), alleging various breaches of fiduciary duties relating to the Plan’s

decision-making processes and recordkeeping. 2

       The Fiduciaries, largely relying on the Supreme Court’s recent decision in Thole v. U.S.

Bank, N.A., 3 moved to partially dismiss the Participants’ claims last year arguing they lacked

constitutional standing to pursue claims relating to alleged losses in discrete investment options

they never selected. 4 We denied the Fiduciaries’ motion after finding Thole to be of limited

relevance in the context of defined contribution plans. 5 We found the Participants plead

individualized injury – and therefore standing – with respect to each of their claims. 6
       We then met with counsel to discuss discovery and trial scheduling. We entered a detailed

schedule on November 19, 2020 setting dates for close of discovery by July 19, 2021, followed by

dispositive motions and counsel attached for trial beginning October 18, 2021. 7

       The parties proceeded into discovery including deposing the three lead Participants.

Following an initial discovery phase consistent with our November 19, 2020 Order, the

Participants timely moved for class certification under Federal Rule of Civil Procedure 23(a) and

23(b)(1). 8 We certified a defined class after detailed findings the Participants established each of

the Rule’s requirements by a preponderance of the evidence. 9

       The parties then proceeded into the remaining discovery consistent with our November 19,

2020 Order on the issues necessary to present final expert disclosures, summary judgment motions,

final pre-trial motions, and trial set for October 18, 2021. The parties confirmed they need to

complete approximately eight depositions lasting no more than seven hours now set for June 8

through June 17, 2021. 10 The parties also confirmed they do not anticipate further discovery. The

Participants confirmed they are today prepared to meet our expert disclosures deadline. The

Fiduciaries concede the expert reports are derived from the depositions but may need to be revised

depending on the Court of Appeals’ analysis.

       The Fiduciaries proceeded in discovery while petitioning our Court of Appeals for

permission to appeal our class certification Order under Federal Rule 23(f). 11 The Fiduciaries

raised, among other issues, the potential impact of Thole on class certification analysis. 12 We are

not aware of authority from our Court of Appeals on this issue as yet. Our Court of Appeals granted

the petition on May 18, 2021. 13 The court has not set a briefing schedule yet. Both parties suggest

resolving the Rule 23(f) appeal may take over a year based on the Court of Appeals’ treatment of

similar appeals.



                                                 2
I.      Analysis

        The Fiduciaries now move to stay all proceedings pending our Court of Appeals resolving

the Rule 23(f) appeal. 14 We held oral argument. The Fiduciaries argue a stay is warranted, in part,

because it would protect the parties and the Court from expending time and resources on discovery

and trial which may prove unnecessary based on our Court of Appeals’ ruling. 15 The Participants

oppose a stay, arguing in part that discovery should continue because the Participants would seek

the same discovery regardless of the outcome of the appeal. 16

        Federal Rule 23(f) provides “[a] court of appeals may permit an appeal from an order

granting or denying class-action certification under this rule…An appeal does not stay proceedings

in the district court unless the district judge or the court of appeals so orders.” 17 Our Court of

Appeals has not yet established the standard district courts should apply when deciding motions

to stay proceedings pending Rule 23(f) appeals. 18 The parties agree consideration of the four-factor

test outlined by the Supreme Court in Nken v. Holder 19 is appropriate. 20 These factors include:

“(1) whether the stay applicant has made a strong showing that he is likely to succeed on the merits;

(2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay

will substantially injure the other parties interested in the proceeding; and (4) where the public

interest lies.” 21 A stay is an exercise of judicial discretion and the party requesting a stay bears the

burden of showing that the circumstances justify an exercise of that discretion. 22

                 Novel issues presented for appellate review warrant a trial stay.

        The first factor of demonstrating success on the merits of an appeal weighs in favor of

staying a final trial resolution. A movant need only demonstrate “a reasonable chance” of success

on the merits to be granted relief. 23 Our Court of Appeals granted the Fiduciaries’ Rule 23(f)

petition. Our Court of Appeals explained it may grant a Rule 23(f) petition if it would allow the



                                                   3
court to address “(1) the possible case-ending effect of an imprudent class certification decision

(the decision is likely dispositive of the litigation); (2) an erroneous ruling; or (3) facilitate

development of the law on class certification.” 24 We recognize the Fiduciaries’ appeal raises the

novel issue of the impact of the Supreme Court’s decision in Thole on class certification and on

defined-contribution plans generally. We are confident in our thorough analysis of these issues but

should not substitute our judgment for the Court of Appeals after it granted the Fiduciaries’ Rule

23(f) petition. The Court of Appeals’ grant of the Rule 23(f) review, as well as the developing

analysis of these issues affecting tens of thousands of Participants, distinguishes our analysis from

Judge Leeson’s thoughtful analysis in Huffman v. Prudential Insurance Company of America, in

which the defendant’s Rule 23(f) petition – which did not present novel questions of law – had not

yet been granted. 25

       We conclude the Fiduciaries demonstrate a reasonable chance of success on the merits and

weigh this factor in favor of deferring final dispositive motions and trial.

                         Mitigating harm from the interlocutory appeal.

       As to the second factor regarding irreparable harm to the Fiduciaries in continuing to trial

during the appeal, the Fiduciaries contend “[a]llowing the case to proceed could result in wasted

time and money litigating issues – like the propriety of offering investment options [the

Participants] did not select – that may be excluded from this case.” 26 The Fiduciaries argue the

evidence and motions practice related to the thirty investment options the Participants did not

select will not substantially overlap with that of the seven investment options they did select. 27

The Fiduciaries’ counsel argued the two levels of analysis the Fiduciaries’ expert would need to

engage in as to each of the Plan’s investment offerings and how this analysis would depend, at

least in part, on deposition testimony.



                                                  4
       The Participants counter a stay is unnecessary because the eight, seven-hour depositions

noticed for next month – of members and former members of the Plan’s fiduciary committee and

representatives of the Plan’s third-party investment advisor – and their expert’s analysis will be

the same (or at least substantially similar) regardless of the outcome of the appeal. 28 Even in the

absence of class certification, the Participants contend they may still proceed in a representative

capacity under section 502(a)(2). 29 They argue continuing discovery will not waste resources

because the primary focus of the depositions and the expert report will largely be on the Plan’s

overall decision-making processes rather than on individual investment options. 30

       We agree with both parties in part. We do not see harm issue in allowing the Participants

to complete their depositions and submit their expert report as originally scheduled. The

Participants have stated – both in their briefing and during the teleconference – they are ready to

move forward with this discovery as planned. 31 They further represent they will not need additional

discovery beyond these depositions. The Participants will be able to proceed on their breach of

fiduciary duty claims irrespective of our Court of Appeals’ decision on class certification and this

discovery will therefore not prove to be a waste of the parties’ resources. 32 This is especially true

considering the focus of these depositions and the expert report will be on the Plan’s decision-

making processes and other Plan-wide issues such as recordkeeping.

       While we decline to stay discovery as to these scheduled depositions and the submission

of the Participants’ expert report, we stay all other obligations under our November 19, 2020

Order, remaining cognizant of the complex issues and the need for our Court of Appeals’ guidance

to proceed further, including as to the Fiduciaries’ expert report, summary judgment, and trial.




                                                  5
            Balancing the equities and public interest warrants staying final trial steps.

          Issuing a stay along these lines is consistent with our consideration of the third and fourth

Nken factors. We appreciate the Participants prepared for the upcoming depositions of the noticed

eight witnesses consisting of the Plan’s fiduciary committee members and investment advisor

representatives. Both parties recognize these depositions will proceed regardless of our Court of

Appeals’ analysis. The Participants are willing to invest the time and funds to depose these noticed

witnesses now. We see the value in preserving testimony at this stage closer to the challenged

conduct than possibly over a year later. We do not, however, see significant prejudice or harm

resulting from staying the Fiduciaries’ expert disclosures, expert depositions, summary judgment,

pre-trial motions, and trial. This case is distinguishable from cases like King Drug as the

Participants sued less than a year ago and, as such, a stay would not have a significant prejudicial

and injurious impact on the class representatives and the public interest.

II.       Conclusion

          We deny the Fiduciaries’ Motion to stay all proceedings as stated. We allow the parties to

complete fact discovery under our November 19, 2020 Order and provide additional time for

Participants’ expert disclosures on issues where they have the burden of proof. We vacate the

parties’ obligations in our November 19, 2020 Order regarding the Fiduciaries’ expert disclosures,

expert depositions, summary judgment, decertification, and Daubert motions, pre-trial

submissions, and an attached trial date pending our Court of Appeals’ final Order disposing of the

Rule 23(f) appeal.




1
    ECF Doc. No. 4 ¶¶ 1, 5.
2
    See generally id.


                                                   6
3
  140 S. Ct. 1615 (2020). The Court in Thole held participants in a defined-benefit plan lacked
standing to assert ERISA breach of fiduciary duty claims regarding the alleged mismanagement
of the plan. See id. at 1619. The Court explained the participants lacked a concrete stake in the
outcome of the case because, regardless of whether the participants won or lost, their future benefit
payments would remain the same. Id. The Court emphasized it was “[o]f decisive importance” that
the case involved a defined-benefit plan rather than a defined-contribution plan. Id. at 1618.

We followed our Court of Appeals’ guidance on standing in the defined-contribution context in
Sweda v. University of Pennsylvania, 923 F.3d 320 (3d Cir. 2019), which the court decided before
Thole. In Sweda, our Court of Appeals held participants in a defined-contribution plan
demonstrated injury-in-fact – and Article III standing – to bring ERISA breach of fiduciary duty
claims by alleging “one or more of the named Plaintiffs…(1) invested in underperforming options
including the CREF Stock and TIAA Real Estate accounts.” 923 F.3d at 334 n.10. Our Court of
Appeals explained this allegation “links the named plaintiffs with the underperforming investment
options and is sufficient to show individual injuries.” Id.

We found certifying a class of Participants with standing in this same defined-contribution context
challenging Plan-wide processes and record keeping concerns regardless of the particular fund
held by the three lead Participants is consistent with our Court of Appeals’ guidance in Sweda and
the Supreme Court’s analysis in Thone is inapposite as it addressed a defined-benefit plan.
4
    See ECF Doc. No. 20-1.
5
    Boley v. Universal Health Services, Inc., 498 F. Supp. 3d 715, 724 (E.D. Pa. 2020).
6
    Id. at 723-25.
7
    ECF Doc. No. 43.
8
    ECF Doc. No. 52.
9
    ECF Doc. No. 56.
10
     ECF Doc. No. 72-2.
11
 Petition for Permission to Appeal, Boley v. Universal Health Services, No. 21-8014 (3d Cir.
Mar. 22, 2021) (ECF Doc. No. 1-1).
12
     See id. at 9 - 10.
13
     ECF Doc. No. 69.
14
     ECF Doc. No. 72.
15
     ECF Doc. No. 72-1 at 7-10.
16
     ECF Doc. No. 74 at 14-17.
                                                  7
17
     Fed. R. Civ. P. 23(f).
18
 King Drug Company of Florence, Inc. v. Cephalon, Inc., Nos. 06-1797, 06-1833, 06-2768, 2015
WL 9244638, at *3 (E.D. Pa. Dec. 17, 2015).
19
     556 U.S. 418, 427 (2009).
20
     ECF Doc. No. 72-1 at 6; ECF Doc. No. 74 at 11.
21
     Nken, 556 U.S. at 434.
22
     Id. at 433-34.
23
  King Drug, 2015 WL 9244638 at *4 (quoting Singer Mgmt. Consultants, Inc. v. Milgran, 650
F.3d 223, 229 (3d Cir. 2011))
24
     Newton v. Merill Lynch, Pierce, Fenner & Smith, Inc., 259 F.3d 154, 165 (3d Cir. 2001).
25
     No. 10-5135, 2018 WL 1281901, at *2 (E.D. Pa. Mar. 12, 2018).
26
     ECF Doc. No. 72-1 at 8.
27
     Id.
28
     ECF Doc. No. 74 at 14-15; ECF Doc. No. 72-2.
29
     Id. at 16.
30
     Id.
31
     ECF Doc. No. 74 at 14-17.
32
  See King Drug, 2015 WL 9244638 at *6 (concluding the second Nken factor weighed in favor
of denying a motion to stay because “[t]he issues raised in the Rule 23(f) appeal, which by
definition are confined to class certification, have no bearing on…the Individual Plaintiffs”).




                                                 8
